Mr. Justice Higbee delivered the opinion of the court. 3. Instbuctions, § 129*—what are requisites of instruction directing a verdict. If an instruction in an action of assumpsit for damages for breach of a contract directs a verdict for either party or amounts to such a direction in case the jury shall find certain facts, it must necessarily contain all the facts which will authorize the verdict directed, and it is immaterial that it does not undertake to instruct the jury as to the whole case but only as to particular parts of the contract. 4. Set-off and becoupment, § 8*—when damages may 6e set off. Damages incurred by the payment of liens upon a telephone exchange and equipment which had been seized under execution, may properly be set off in an action of assumpsit for damages for the breach of a contract to lease the telephone system.